El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Susano Montalvo, por medio de su abogado Víctor Primo Martínez, presentó a esta Corte Suprema el 28 de abril último, una solicitud de certiorari. De la misma solicitud resulta que la Corte de Distrito de Aguadilla dictó sentencia en contra del demandado en el pleito civil No. 1676, seguido- por Joaquín Oronoz contra Susano Montalvo; que éste interpuso apelación contra la sentencia, y que la apelación fué desesti-*381macla por esta Corte Suprema el 15 de abril de 1914. T el dicbo demandado, Susano Montalvo, pretende abora que este Tribunal Supremo, por medio del auto de certiorari, revise todos los procedimientos en el dicbo pleito, esto es, el peti-cionario áspira a que este recurso extraordinario de cer-tiorari que abora ejercita, sustituya por completo al ordinario de apelación que perdió por su culpa. Las pretensiones del peticionario son contrarias a la jurisprudencia repetidamente establecida por este tribunal. “El auto de certiorari no ba sido establecido para bacer las veces de un recurso por causa de error (writ of error) o de apelación.” Barrera v. Corte de Distrito, 10 D. P. R., 190, 193; Arribas v. Corte de Distrito, 9 D. P. R., 484, 486.
Debe desestimarse la solicitud.

Desestimada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.